Exhibit 10.5

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is entered into as of May 5, 2016 by
and among Stephen Ensign (the “Consultant”), Bar Harbor Bankshares, a bank
holding company (“Buyer”), Bar Harbor Bank & Trust, a wholly-owned subsidiary of
Buyer (“Buyer Bank”), Lake Sunapee Bank Group, a bank holding company
(“Seller”), and Lake Sunapee, FSB, a wholly-owned subsidiary of Seller (“Seller
Bank”).

WITNESSETH:

WHEREAS, concurrently with the execution of this Agreement, Buyer and Seller are
entering into an Agreement and Plan of Merger, dated as of May 5, 2016 (the
“Merger Agreement”), and all capitalized terms not defined herein shall have the
meaning set forth in the Merger Agreement; and

WHEREAS, Buyer, Buyer Bank, Seller, Seller Bank, and the Consultant desire to
enter into this Agreement, which shall supersede the letter agreement by and
among New Hampshire Thrift Bancshares, Inc. (Seller’s former name), Seller Bank
and the Consultant, dated February 14, 2013, related to Consultant’s provision
of consulting services to Buyer and Buyer Bank (the “Consulting Agreement”),
effective immediately prior to the Effective Time of the Merger, and in lieu of
any rights and payments under the Consulting Agreement, the Consultant shall be
entitled to the rights and payments set forth herein (which for the avoidance of
doubt, the parties agree shall be the rights and payments to which the Executive
is entitled in the event Seller or Seller Bank terminates the Consulting
Agreement during the “Initial Term” (as such term is defined in the Consulting
Agreement) as contemplated by Section 8 of the Consulting Agreement).

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Consultant, Buyer, Buyer Bank, Seller, and Seller Bank agree as follows:

1. Settlement Amount.

1.1 Consulting Agreement Amount. On the Closing Date, Seller shall, or shall
cause an affiliate to, pay to the Consultant a lump-sum cash amount equal to the
total of $180,000, in full satisfaction of the payment obligations of Seller and
Seller Bank under the Consulting Agreement, less applicable tax withholdings
(the total of such sum, the “Consulting Agreement Amount”) with such amount to
be further reduced pursuant to Section 1.2 hereof as may be needed.

For the avoidance of doubt, the payment of the Consulting Agreement Amount under
this Agreement shall not release Buyer, Buyer Bank, Seller, or Seller Bank, as
applicable, from any of the following obligations: (a) obligations to pay to the
Consultant accrued but unpaid installments of his consulting fee; (b) the
payment of any of the Consultant’s vested benefits under the tax-qualified and
non-qualified plans of Seller or Seller Bank, including any benefits that become
vested as a result of the Merger; (c) obligations regarding accelerated vesting
of equity awards, if any, under any equity awards granted by Seller Bank to the
Consultant and outstanding immediately prior to the Effective Time; (d) the
payment of any of



--------------------------------------------------------------------------------

the Consultant’s vested benefits under any salary continuation agreement between
the Consultant and the Seller or Seller Bank; (e) obligations regarding vested
benefits under a supplemental executive retirement plan; (f) the payment of the
Merger Consideration with respect to the Consultant’s common stock of Seller
Bank as contemplated by Section 2.01 of the Merger Agreement; or (g) rights to
indemnification under applicable corporate law, the organizational documents of
Seller or Seller Bank, as an insured under any director’s and officer’s
liability insurance policy new or previously in force, or pursuant to
Section 5.12 of the Merger Agreement.

1.2 Section 280G Cut-Back. Notwithstanding anything in this Agreement to the
contrary, if the Consulting Agreement Amount provided for in this Agreement,
together with any other payments which the Consultant has the right to receive
from Buyer, Buyer Bank, Seller, Seller Bank, or any corporation which is a
member of an “affiliated group” (as defined in Code Section 1504(a), without
regard to Code Section 1504(b)) of which Buyer, Buyer Bank, Seller, or Seller
Bank is a member, would constitute an “excess parachute payment” (as defined in
Code Section 280G(b)(2)), payments pursuant to this Agreement shall be reduced
to the extent necessary to ensure that no portion of such payments will be
subject to the excise tax imposed by Code Section 4999. It is hereby understood
that the Consulting Agreement Amount as determined under this Section 1.2 will
be subject to further adjustment upon the consummation of the Merger. Any
determination required under this Section 1.2 shall be made by Seller and Buyer
and their respective tax advisors, whose determination shall be conclusive and
binding upon the Consultant, Seller, and Seller Bank, and it is hereby
understood that such determination will follow the same methodology for
calculating the Code Section 280G limitation in order to avoid an “excess
parachute payment” as provided in Seller Bank Disclosure Schedule 3.18(f) to the
Merger Agreement.

1.3 No Further Adjustment. The parties hereby agree that the Consulting
Agreement Amount as determined in the manner provided under Section 1.1 and
Section 1.2 hereof is final and binding on all parties and shall not otherwise
be subject to further adjustment.

1.4 Advisory Board Appointment. Following the Closing Date, Buyer and Buyer Bank
agree to appoint the Consultant to serve as Chairman of the Lake Sunapee Bank
Group Advisory Board for a period of three (3) years following the Closing Date,
and the Consultant hereby agrees to serve in such role.

1.5 Complete Satisfaction. In consideration of the payment of the Consulting
Agreement Amount, the appointment to board positions described in Section 1.4
following the Closing Date and the other provisions of this Agreement, the
Consultant, Buyer, Buyer Bank, Seller, and Seller Bank hereby agree that
effective immediately following the Effective Time of the Merger, the Consultant
agrees that the full payment of the Consulting Agreement Amount, as determined
in accordance Section 1.1 and Section 1.2, shall be in complete satisfaction of
all rights to payments due to Consultant under the Consulting Agreement.

2. Code Section 409A Compliance. The intent of the parties is that payments
under this Agreement either be exempt from or comply with Code Section 409A and
the Treasury Regulations and guidance promulgated thereunder and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To that end, Consultant, Buyer, Seller, and Seller Bank
agree that the payment described in Section 1 is



--------------------------------------------------------------------------------

intended to be excepted from compliance with Code Section 409A as a short-term
deferral pursuant to Treasury Regulation Section 1.409A-1(b)(4). None of Buyer,
Buyer Bank, Seller, or Seller Bank make any representations or warranties that
the payments provided under this Agreement comply with, or are exempt from, Code
Section 409A, and in no event shall any of Buyer, Buyer Bank, Seller, or Seller
Bank be liable for any portion of any taxes, penalties, interest, or other
expenses that may be incurred by Consultant on account of non-compliance with
Code Section 409A.

3. General.

3.1 Heirs, Successors, and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors, assigns and
legal representatives.

3.2 Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral. The terms of this Agreement may be changed,
modified, or discharged only by an instrument in writing signed by each of the
parties hereto.

3.3 Withholdings. Seller, Seller Bank, Buyer, and Buyer Bank may withhold from
any amounts payable under this Agreement such federal, state, or local taxes as
may be required to be withheld pursuant to applicable law or regulation.

3.4 Governing Law. This Agreement shall be construed, enforced, and interpreted
in accordance with and governed by the laws of the State of New Hampshire,
without reference to its principles of conflicts of law, except to the extent
that federal law shall be deemed to preempt such state laws.

3.5 Regulatory Limitations. Notwithstanding any other provision of this
Agreement, neither Buyer, Buyer Bank, Seller, nor Seller Bank shall be obligated
to make, and Consultant shall have no right to receive, any payment under this
Agreement which would violate any law, regulation, or regulatory order
applicable to Buyer, Buyer Bank, Seller, or Seller Bank, as applicable, at the
time such payment is due, including, without limitation, Section 1828(k)(1) of
Title 12 of the United States Code and any regulation or order thereunder of the
Federal Deposit Insurance Corporation.

3.6 Voluntary Action and Waiver. The Consultant acknowledges that by his free
and voluntary act of signing below, the Consultant agrees to all of the terms of
this Agreement and intends to be legally bound thereby. The Consultant
acknowledges that he has been advised to consult with an attorney prior to
executing this Agreement.

3.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

4. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason or the Merger does not occur, this Agreement shall be
deemed null and void.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer, Buyer Bank, Seller, and Seller Bank have each caused
this Agreement to be executed by their duly authorized officers, and the
Consultant has signed this Agreement, effective as of the date first above
written.

 

CONSULTANT

/s/ Stephen Ensign

Stephen Ensign LAKE SUNAPEE BANK GROUP By:  

/s/ Stephen R. Theroux

Name:   Stephen R. Theroux Title:   President and Chief Executive Officer LAKE
SUNAPEE BANK, FSB By:  

/s/ Stephen R. Theroux

Name:   Stephen R. Theroux Title:   President and Chief Executive Officer BAR
HARBOR BANKSHARES By:  

/s/ Curtis C. Simard

Name:   Curtis C. Simard Title:   President and Chief Executive Officer BAR
HARBOR BANK & TRUST By:  

/s/ Curtis C. Simard

Name:   Curtis C. Simard Title:   President and Chief Executive Officer

[SIGNATURE PAGE TO THE ENSIGN SETTLEMENT AGREEMENT]